PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lumpkin et al.
Application No. 16/031,556
Filed: 10 Jul 2018
For: INSERT AND WEAR RING FOR A RAILWAY ROLLER BEARING

:
:
:	ON PETITION
:           UNDER 37 CFR 1.313(c)
:
:





This is a decision on the epetition under 37 CFR 1.313(c), filed October 22, 2021, to withdraw the above-identified application from issue after payment of the issue fee. The petition was autogranted on October 22, 2021. However, an autogrant letter was not generated in the file record.

This letter acknowledges the autogrant of the ePetition filed October 22, 2021. 

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 3656 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed IDS. 


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions